DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 7-12 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that examination of both groups would not cause a significant burden.  This is not found persuasive because both groups encompass separate searches, classifications and status in the art.  Thus, their consideration is a significant burden.  Further, as this is a lack of unity requirement, the special technical feature of the claims does not make a contribution over the prior art as detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 includes a SiO-DLC functional layer and a chemical vapor deposition layer.  It is assumed, for examination purposes, that this section is referring to the same layer, but clarification/amendment is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Chul (US 2014/0083387 A1) in view of Komuro (JP H0625826 A)
As to claim 7, Sung-Chul discloses a coating method for fuel injector parts including having a multilayer stack of coatings, forming a bonding layer by physical vapor deposition (Cr or Ti adhesion layer in Figure 3), forming a support layer by physical vapor deposition (CrN or WC, Fig 3) and forming a SiO-DLC functional layer (Fig 3) by chemical vapor deposition on the outside of the two layers (para 0013, 0046-0054 details the PVD, PACVD methods).  Sung-Chul does not include that its bonding layer may also be a Mo layer nor that a MoN layer may be a support layer.  It is noted that Mo and Cr are similar, and are in the same column of the periodic table.
Komuro teaches a molybdenum metal base layer and a molybdenum nitride film are formed at the sliding part of an engine component such as a piston ring and a cam follower, and the base layer of molybdenum metal of a base material has a coefficient of thermal expansion, which is near to that
of the base material, and is thus difficult to be affected by thermal stress, thereby allowing the adhesion of the film to the base material to be good and achieving rich flexibility (see paragraphs [0002], [0023], KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)	As to claims 8-9, the Mo and MoN layers are prepared by PVD in Komuro paras 0015-0027.
As to claim 11, Sung-Chul teaches HMDSO gas and a hydrocarbon gas to create its SiO-DLC layer in para 0054.
As to claim 12, Sung-Chul teaches bombardment by Argon plasma before deposition and raising the temperature in para 0050-0051 to prepare for coating.  As Sung-Chul teaches the claimed steps, the same result, cleaning, will naturally occur.

Claims 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Chul (US 2014/0083387 A1) in view of Davies (US 2008/0152491 A1).
As to claim 7, Sung-Chul discloses a coating method for fuel injector parts including having a multilayer stack of coatings, forming a bonding layer by physical vapor deposition (Cr or Ti adhesion layer in Figure 3), forming a support layer by physical vapor deposition (CrN or WC, Fig 3) and forming a SiO-DLC functional layer (Fig 3) by chemical vapor deposition on the outside of the two layers (para 0013, 0046-0054 details the PVD, PACVD methods).  Sung-Chul does not include that its bonding layer may also be a Mo layer nor that a MoN layer may be a support layer.  It is noted that Mo and Cr are similar, and are in the same column of the periodic table.
Davies uses MoN in the alternative to CrN in a similar coating system for fuel injection components (para 0016).  Therefore, given that Mo and Cr have similar structure per the periodic table, and Davies teaches that one may be substituted for the other, one of ordinary skill in the art would find it obvious at the time of filing to use Mo in Sung-Chul instead of Cr as taught by Davies as the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)	As to claim 11, Sung-Chul teaches HMDSO gas and a hydrocarbon gas to create its SiO-DLC layer in para 0054.
As to claim 12, Sung-Chul teaches bombardment by Argon plasma before deposition and raising the temperature in para 0050-0051 to prepare for coating.  As Sung-Chul teaches the claimed steps, the same result, cleaning, will naturally occur.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Chul in view of Davies or Komuro in further view of Jilek et al. (US 2014/0332370 A1).
Sung-Chul in view of Davies or Komuro are silent regarding cathodic arc deposition which would occur due the steps in claim 10.  Jilek et al. teahes a method and apparatus for cathodic arc deposition for coatings of similar composition, comprising a means for separating source material macroparticles from ion vapor when the surface of a substrate is coated by the condensation of a vaporized material (see paragraphs [0001] and [0002]). Therefore, it would have been obvious to modify Sung-Chul in view of Davies or Komuro as taught by Jilek et al. to include cathodic arc deposition and particle separation as Jilek et al. teaches the art recognized suitability and utility of such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715